Citation Nr: 1827238	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability, to include congestive heart failure.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1999 to October 1999, with subsequent periods of ACDUTRA, and served on active duty from January 2004 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case has since been returned to the RO in Los Angeles, California.

In March 2016, the Board, in part, remanded the issue on appeal for additional development. 

In the March 2016 Board decision, the issue of entitlement to service connection for a respiratory disability was also remanded for additional development.  In a September 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted the claim of entitlement to service connection for asthma effective February 18, 2011.  The grant of service connection for asthma in the September 2016 rating decision represents a complete grant of the benefit sought on appeal.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's claimed heart disability was incurred during a period of active duty for training or was otherwise related to his active service.  





CONCLUSION OF LAW

Criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board but she declined. 

With regard to the claim being decided herein, the Board last remanded the claim to obtain additional treatment records and to obtain a VA opinion.  This was done, and neither the Veteran nor her representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claim.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A VA medical opinion was obtained (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's claimed disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the opinion obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran asserts that her claimed congestive heart failure began during basic training in 1999, a period of ACDUTRA.  See February 2011 VA Form 21-526.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

A review of the service treatment reports reflects STRs document the Veteran's complaints of respiratory problems.  A September 1999 entry reflects that the Veteran, after basic training exercise, presented with bilateral lower extremity edema and reported shortness of breath with minimal exertion.  Following an electrocardiogram (EKG) and echocardiogram (ECHO), the Veteran was diagnosed with right-sided heart congestion with bilateral lower extremity edema.  A January 2004 Annual Medical Certificate noted that the Veteran had dyspnea and fatigue with moderate exertion, including running and going up several flights of stairs.  A February 2004 Emergency Care and Treatment Record reflects that the Veteran presented with a complaint of having a cough for the past week.  The Veteran was diagnosed with bronchitis.  A September 2004 Report of Medical Assessment documents that the Veteran complained of dyspnea on exertion upon climbing two flights of stairs.

In a July 2013 statement, the Veteran's private treating physician, Dr. P.K.S., noted that he had been treating the Veteran since 2011 for congestive heart failure, asthma and allergies.  Based on her conditions, Dr. P.K.S. found that the Veteran would be unable to walk one flight of stairs without getting shortness of breath. 

In July 2011, the Veteran was afforded a VA examination to determine the etiology of any current heart disability.  The VA examiner found that the Veteran's chest X-ray and EKG were normal.  No stress test was performed because it was medically contraindicated due to poor exercise tolerance.  The VA examiner stated that no diagnosis or etiology opinion could be provided because the Veteran's ECHO was pending.

In April 2016, a VA medical opinion was obtained in order to determine whether the Veteran's claimed heart disability is related to her active service or a period of ACTDUTRA.  The VA practitioner, a medical doctor, reviewed the claims file and noted that although the July 2011 VA examiner indicated that an ECHO was conducted in July 2011, the Veteran's records do not reflect that the ECHO was completed until July 2014.  The July 2014 ECHO reflected normal systolic ejection fraction, normal left ventricular size and wall thickness, normal heart valves, and mildly dilated left atrium.  The final report noted that the ECHO was otherwise normal.  The practitioner concluded that there is no cardiac diagnosis based on the 2014 ECHO.  The examiner acknowledged that the Veteran had right-sided cardiac congestion and an enlarged superior vena cava noted on ECHO in September 1999 (per a clinic note in the Veteran's STRs); however, based upon the 2014 ECHO, the cardiac condition has resolved.  The Veteran's right ventricular size and function were normal on ECHO in July 2014.  The examiner noted that while the Veteran was also presumptively diagnosed with viral cardiomyopathy while on active duty in September 2004, the natural history of viral cardiomyopathy is that the majority of patients recover without residuals.  The examiner cited to the medical treatise UpToDate to support his opinion.  He concluded that there is no current heart disability as there is no cardiac diagnosis.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a heart disability.

In the current case, the Veteran has not submitted any medical evidence specifically indicating that her claimed heart disability is related to her period of ACTDUTRA or a period of active duty.  Moreover, while the Veteran's private clinician indicated that the Veteran had been in treatment for a congestive heart failure since 2011, no diagnostic evidence was provided to support that diagnosis.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board obtained a VA opinion to investigate the nature of the Veteran's claimed cardiac disability and the relationship, if any, to her period of ACTDUTRA or a period of active duty service.  The VA examiner's opinion specifically found that the Veteran does not have a current cardiac disability.  The VA examiner provided specific detail including reference to diagnostic testing to confirm the lack of evidence to verify a cardiac diagnosis.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, the VA examiner's opinion has not been questioned or undermined by any other medical opinion.  The cornerstone requirement for service connection for a cardiac disability is a diagnosis of a cardiac disability, as without proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds the opinion to be highly probative and entitled to great weight. 

As to the Veteran's belief that her claimed cardiac disability is related to a period of ACTDUTRA or a period of active duty, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of a cardiac disability is based upon diagnostic testing such as an ECHO.  The Veteran is considered competent to observe symptoms such as shortness of breath, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  

Accordingly, the Veteran's claim for service connection for a heart disability is denied.


ORDER

Entitlement to service connection for a heart disability, to include congestive heart failure is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


